Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 6, filed 6/22/2022, with respect to the amended claims have been fully considered and are persuasive.  
Allowable Subject Matter
1.         Claims 1-4 and 6-21 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a fluid sterilization apparatus comprising:
a tubular portion;
a supply head provided at one end of the tubular portion;
a discharge head provided at the other end of the tubular portion;
a holder provided on the discharge head;
a window provided on the discharge head, one surface of the window being exposed to a flow path provided in the discharge head;
a board provided on a surface of the holder on a side of the window;
a light-emitting element provided on the board and allowed to irradiate the window with ultraviolet rays; and
a heat insulating portion which is provided between the discharge head and the holder and has a lower thermal conductivity than a thermal conductivity of the holder,
wherein the heat insulating portion is at least one protrusion provided on the holder, and 
a tip of the protrusion is in contact with the discharge head.
 
             Regarding claim 11, the prior art search failed to disclose a fluid sterilization apparatus comprising:
a tubular portion;
a supply head provided at one end of the tubular portion;
a discharge head provided at the other end of the tubular portion;
a holder provided on the discharge head;
a window provided on the discharge head, one surface of the window being exposed to a flow path provided in the discharge head;
a board provided on a surface of the holder on a side of the window;
a light emitting element provided on the board and allowed to irradiate the window with ultraviolet rays; and 
a heat insulating portion which is provided between the discharge head and the holder and has a lower thermal conductivity than a thermal conductivity of the holder,  
wherein the heat insulating portion is at least one protrusion provided on the discharge head, and 
a tip of the protrusion is in contact with the holder.

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): a heat insulating portion which is provided between the discharge head and the holder and has a lower thermal conductivity than a thermal conductivity of the holder,
wherein the heat insulating portion is at least one protrusion provided on the holder, and  
a tip of the protrusion is in contact with the discharge head.
 
4.      The prior art search did not disclose or make obvious claim 11, with the elements of (emphasis added): a heat insulating portion which is provided between the discharge head and the holder and has a lower thermal conductivity than a thermal conductivity of the holder,  
wherein the heat insulating portion is at least one protrusion provided on the discharge head, and 
a tip of the protrusion is in contact with the holder.

5.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881